Citation Nr: 9919204	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from July 1988 to July 1992.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) November 1993 rating decision which granted 
service connection for bilateral pes planus, assigning it a 
noncompensable rating, and denied service connection for 
decreased vision, hearing loss, ingrown hair, right knee 
pain, fever, hypertension, a back disability, memory loss, 
and residuals of asbestos exposure.  By November 1998 RO 
determination, the evaluation of his service-connected 
bilateral pes planus was increased to 10 percent.  In view of 
AB v. Brown, 6 Vet. App. 35, 38 (1993), the claim remains in 
controversy where less than the maximum available benefit is 
awarded.

In July 1995, the veteran indicated in writing that he wished 
to withdraw his appeal with regard to the claims of service 
connection for hearing loss, ingrown hair, right knee pain, 
fever, hypertension, a back disability, memory loss, and 
residuals of asbestos exposure.  Accordingly, his appeal as 
to those issues is considered to have been withdrawn.  
38 C.F.R. § 20.204 (1998).  

By August 1997 rating decision, the RO denied the veteran's 
claims of service connection for various undiagnosed 
illnesses under 38 C.F.R. § 3.317 (1998); his timely notice 
of disagreement with that decision was received in July 1998, 
a statement of the case was issued in March 1999, but as the 
record does not indicate that a substantive appeal relative 
to those issues was timely filed thereafter, they are not now 
in appellate status.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b) (1998).

In his January 1995 substantive appeal, the veteran requested 
an RO hearing but, by July 1995 and July 1998 written 
correspondence to the RO, he indicated that he no longer 
wished a personal hearing.  Accordingly, the Board is 
satisfied that he no longer desires to appear at a personal 
hearing on appeal and his request for same is considered to 
have been effectively withdrawn.


FINDING OF FACT

The veteran's bilateral pes planus disability is productive 
of localized pain in the medial arches; it is not associated 
with impaired range of motion of any joint and does not 
require regular medical treatment or prescription medication; 
there is no objective evidence of a marked deformity, severe 
pain on manipulation and use accentuated, swelling on use, or 
characteristic callosities.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the veteran's bilateral pes planus disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim of a rating in 
excess of the currently assigned 10 percent for his service-
connected bilateral pes planus is well grounded, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), as it stems from the 
noncompensable rating initially assigned by the RO at the 
time of the November 1993 grant of service connection for 
that disability.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Once determined that a claim is well grounded, VA has a duty 
to assist in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data have 
been associated with the file, including current data 
sufficient to address the merits of the veteran's claim; 
thus, the statutory duty to assist has been satisfied as to 
this issue.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

As indicated above, service connection for bilateral pes 
planus was granted by the RO in November 1993, and a 
noncompensable rating was assigned.  That decision was based 
on the veteran's service medical records showing that the 
disability, manifested by bilateral foot pain requiring 
medical treatment, had its onset during active service; on 
service separation medical examination in May 1992, pes 
planus with plantar fasciitis was diagnosed.  

VA outpatient treatment records from September 1992 to March 
1993 reveal a September 1992 report of flat feet; on medical 
consultation, the veteran denied using medication to treat 
his pes planus.

On VA examination of the feet in August 1995, the veteran 
indicated that he experienced bilateral foot pain since 
service, noting that the onset of such symptoms was not 
precipitated by any particular injury.  On examination, the 
heels were minimally everted in relation to the ankle joints; 
bilateral low arches and pes planus were indicated, but there 
was no evidence of plantar fasciitis; both gastrocnemius-
soleus muscles were contracted, resulting in the reduction of 
his ability to dorsiflex the feet.  X-ray study of the feet 
revealed a mild hallux valgus deformity in each foot, but 
there was no evidence of any other abnormality.  Recurrent 
strain of feet and bilateral contracture of gastrocnemius-
soleus muscles were diagnosed.

On VA medical examination in August 1995, the veteran 
indicated that he experienced pain in both feet on prolonged 
walking and standing; reportedly, he treated his symptoms 
with over-the-counter pain medication.  On examination, there 
was no evidence of peripheral edema, his gait was normal, and 
his mobility was not limited.  In pertinent part, pes planus 
was diagnosed.  

On VA medical examination in May 1997, the veteran indicated 
that he did not take any medication on a regular basis.  He 
indicated that his feet were still bothering him, but he 
denied receiving ongoing medical treatment; reportedly, he 
treated his feet with over-the-counter medication on an as-
needed basis.  On examination, there was no evidence of 
peripheral edema, his gait was normal, and his mobility was 
described as not limited.  The examiner commented that the 
veteran's musculoskeletal condition was unchanged from the 
last orthopedic evaluation.  

VA outpatient treatment records from January 1993 to August 
1998 reveal, in pertinent part, that the veteran experienced 
pain in his arches in January, May, and August 1998.  A May 
1998 X-ray study of the feet revealed bilateral pes planus, 
but there was no evidence of other bone or joint abnormality.

On further VA examination of the feet in August 1998, the 
veteran indicated that he experienced localized pain in the 
medial arches of his feet, but he denied experiencing pain in 
the heels.  Reportedly, he experienced the symptoms despite 
treatment with shoe-inserts and Ibuprofen.  On examination, 
the range of motion of the feet and ankles was normal; the 
medial arches were mildly painful to palpation, but there was 
no evidence of heel pain or tenderness; plantar stretch 
maneuvers were performed without evidence of pain; on toe-
raising, he demonstrated inversion of the hind-foot 
consistent with evidence of flexible pes planus.  X-ray 
studies revealed pes planus, but there was no evidence of 
degenerative changes or bone spurs.  The diagnosis was 
bilateral pes planus with medial arch pain, moderately 
symptomatic.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered in evaluating the residual disability include less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
deformity or atrophy of disuse, or incoordination.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Currently, the veteran's service-connected bilateral pes 
planus disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, moderate unilateral or bilateral 
flatfoot with evidence of weight-bearing line over or medial 
to great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet; a 10 percent evaluation is 
assigned the disability.  A 20 percent rating may be assigned 
under the same diagnostic code for unilateral, severe 
flatfoot if objective evidence demonstrates a marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities; if such severe flatfoot 
disability is bilateral, a 30 percent evaluation will be 
assigned.  

Based on the entire evidence of record, as discussed above, 
the Board believes that a rating in excess of the current 10 
percent rating for the veteran's service-connected bilateral 
pes planus is not warranted.  The medical evidence 
demonstrates that the arches of his feet are flat, but there 
is no indication that the severity of the pertinent 
symptomatology may be characterized as "severe."  On VA 
medical examination in August 1998, there was no evidence of 
impairment of the range of motion of any joint, no evidence 
of heel pain or tenderness, no pain on plantar stretch 
maneuver, and the localized pain along the medial arches was 
described as moderately symptomatic.  The entirety of the 
evidence does not reveal any objective evidence of a marked 
deformity, severe pain on manipulation and use accentuated, 
indication of swelling on use, or characteristic callosities.  
On consideration of both the veteran's subjective complaints 
and objective manifestations of his bilateral pes planus 
disability consistent with DeLuca, 8 Vet. App. at 206, the 
Board finds that the evidence does not support a conclusion 
that such disability is severe (e.g., he does not require 
frequent medical treatment, does not take prescription 
medication, or regularly uses over-the-counter pain 
medication).  Thus, a rating in excess of the currently 
assigned 10 percent under Diagnostic Code 5276 is 
unwarranted.

The evidence before the Board does not reveal that the 
veteran's service-connected bilateral foot disability is 
associated with ankylosed ankles, that the range of motion of 
the ankles is reduced, that subastragalar or tarsal joints 
are ankylosed, that there is malunion of os calcis or 
astragalus, that there is moderately severe or severe 
malunion or nonunion of tarsal or metatarsal bones, or that 
the disability is consistent with moderately severe foot 
injury; thus, a rating of his disability in excess of 10 
percent is not warranted under Diagnostic Codes 5270, 5271, 
5272, 5273, 5283, or 5284.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.


REMAND

With regard to the veteran's claim of service connection for 
defective vision, his service medical records reveal that, on 
enlistment medical examination in July 1987, his uncorrected 
distant visual acuity was 20/30 in the right eye (corrected 
vision in that eye was 20/25); both corrected and uncorrected 
vision in the left eye was 20/30.  On examination in July 
1988, both uncorrected and corrected visual acuity was 20/20 
in both eyes.  On medical examination in August 1990, his 
uncorrected vision was again 20/20, bilaterally.  On service 
separation medical examination in May 1992, his uncorrected 
distant vision was 20/50 in the right eye, and 20/30 on the 
left, and it was indicated that "BVE uncorrected 88 %."  

The veteran filed his claim of service connection for 
defective vision in January 1993, but no VA ophthalmologic 
examination was performed.  Rather, the RO denied his claim 
on the basis that a decrease in vision was not considered a 
disease or injury under law for which service connection 
could be established.  In the October 1994 statement of the 
case, the RO also found that the veteran's vision was 
impaired both on service entrance and separation, and that 
his vision impairment did not increase in severity beyond 
natural progress of the disease in service.  However, the 
Board believes that such an assessment must be made by a 
qualified medical professional so that an equitable, informed 
adjudication of this claim may be accomplished.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  This is particularly the case in view of 
the inconsistent vision findings found in the service medical 
records.

In view of the foregoing, the claim of service connection for 
defective vision is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical health care providers who may 
have treated him for eye pathology since 
service.  After obtaining any necessary 
authorization, the RO should associate 
with the claims file legible copies of 
the veteran's complete treatment reports 
from all sources identified which have 
not previously been secured.  

2.  The veteran should be afforded a VA 
ophthalmologic examination to determine 
the origin and etiology of any eye 
disability found.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated testing 
should be accomplished.  While 
refractive error of the eye is not 
considered a disease or injury for VA 
compensation purposes (38 C.F.R. 
§ 3.303(c)), a definitive diagnosis is 
imperative; thus, the examiner should be 
requested to provide an opinion as to 
whether it is as likely as not that any 
other eye disability found is causally 
related to service.  To the extent 
possible, the examiner should be asked 
to comment on any in-service eye 
pathology which may be distinguished 
from post-service pathology; if so, the 
examiner should explain such 
distinction.  The examiner should also 
be asked to provide an opinion whether 
any pre-service eye disability underwent 
increase in disability during service 
(aggravation) beyond the natural 
progress of the disease.  

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinion, remedial action 
should be undertaken.  Stegall v. West, 
11 Vet. App. 268 (1998).

Thereafter, if the remaining benefit sought on appeal is not 
granted, the veteran and his representative should be 
provided a supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

